United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 03-40193
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

YOLANDA SALGADO-SANTANA

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1082-1
                       --------------------

Before KING, Chief Judge, and JOLLY and WIENER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender, counsel for Yolanda

Salgado-Santana (Salgado), has moved for leave to withdraw from

this appeal and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Salgado has received a copy of

counsel’s motion and brief but has not filed a response.        Our

independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.     Accordingly, the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40193
                               -2-

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.